UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 04/30 Date of reporting period: 01/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Opportunity Fund January 31, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 99.2% Rate (%) Date Amount ($) Value ($) Alabama - 3.6% Birmingham Water Works Board, Subordinate Water Revenue 5.00 1/1/30 4,600,000 5,358,218 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 1,000,000 1,004,070 Jefferson County, Senior Lien Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 0/6.60 10/1/42 7,835,000 a 6,158,545 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/46 1,000,000 1,145,890 Alaska - .7% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 3,315,000 Arizona - 1.5% La Paz County Industrial Development Authority, Education Facility LR (Charter Schools Solutions-Harmony Public Schools Project) 5.00 2/15/46 2,000,000 b 2,077,000 Phoenix Industrial Development Authority, Education Facility Revenue (BASIS Schools Projects) 5.00 7/1/46 1,000,000 b 981,820 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 310,000 293,927 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 2,000,000 2,268,580 California - 10.7% California, GO (Various Purpose) 5.00 8/1/29 2,500,000 2,945,725 California, GO (Various Purpose) 5.75 4/1/31 2,500,000 2,728,725 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 5,557,650 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,357,930 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 45,000 c 49,072 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/26 3,000,000 3,500,040 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) California - 10.7% (continued) California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 2,000,000 2,252,440 California State Public Works Board, LR (Various Capital Projects) 5.13 10/1/31 1,000,000 1,128,080 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.25 12/1/56 1,250,000 b 1,290,888 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 2,500,000 2,515,325 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/30 1,500,000 1,666,305 Sacramento County, Airport System Senior Revenue 5.25 7/1/26 5,000,000 5,269,400 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/41 2,500,000 2,756,600 University of California Regents, Medical Center Pooled Revenue 5.00 5/15/43 5,000,000 5,636,200 Colorado - 3.1% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/27 5,565,000 6,358,458 Colorado Health Facilities Authority, HR (Children's Hospital Colorado Project) 5.00 12/1/41 2,500,000 2,744,050 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.25 1/1/45 1,500,000 1,588,950 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,086,410 Connecticut - 1.6% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 10/1/29 2,500,000 2,876,975 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 3,000,000 3,327,600 District of Columbia - .8% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 16,000,000 d 1,829,920 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 1,000,000 1,118,590 Florida - 6.9% Broward County, Port Facilities Revenue 5.00 9/1/22 3,285,000 3,646,481 Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) Florida - 6.9% (continued) Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 10,000,000 11,719,100 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 2,500,000 2,877,925 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/33 1,000,000 1,120,070 Miami-Dade County, Seaport Revenue 5.50 10/1/42 2,500,000 2,823,425 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 e,f 85,976 Palm Bay, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 1,845,000 d 1,634,412 Pinellas County Health Facilities Authority, Health System Revenue (BayCare Health System Issue) (Insured; National Public Finance Guarantee Corp.) 1.09 11/15/23 1,800,000 g 1,705,500 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 d 725,240 Georgia - 1.6% Atlanta, Airport General Revenue 5.00 1/1/27 3,000,000 3,271,080 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/28 2,500,000 2,932,100 Hawaii - .3% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.63 7/1/30 1,000,000 Illinois - 12.4% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/43 3,750,000 4,218,600 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/34 2,100,000 2,264,871 Chicago, Second Lien Water Revenue 5.00 11/1/25 1,925,000 2,174,673 Chicago, Second Lien Water Revenue (Insured; AMBAC) 5.00 11/1/32 1,500,000 1,504,170 Chicago Park District, Limited Tax GO 5.00 1/1/27 2,030,000 2,235,213 Chicago Transit Authority, Second Lien Sales Tax Receipts Revenue 5.00 12/1/46 3,000,000 3,204,000 Greater Chicago Metropolitan Water Reclamation District, GO Unlimited Tax Capital Improvement Bonds 5.00 12/1/44 2,000,000 2,214,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 12.4% (continued) Illinois, Sales Tax Revenue 5.00 6/15/24 2,500,000 2,879,425 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/27 5,230,000 5,867,798 Illinois Finance Authority, Revenue (OSF Healthcare System) 5.00 11/15/45 1,000,000 1,073,430 Illinois Finance Authority, Revenue (Rehabilitation Institute of Chicago) 6.00 7/1/43 2,500,000 2,845,550 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/33 3,000,000 3,276,060 Illinois Municipal Electric Agency, Power Supply System Revenue 5.00 2/1/32 1,500,000 1,682,940 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 2,000,000 2,090,180 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 0.00 12/15/51 8,000,000 d 1,071,840 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 1,750,000 1,974,718 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,975,000 4,524,464 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/44 2,000,000 2,151,840 Indiana - 1.8% Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/25 1,500,000 1,705,725 Indiana Finance Authority, Revenue (Marquette Project) 5.00 3/1/39 1,400,000 1,416,212 Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/37 3,500,000 3,897,180 Iowa - 1.9% Iowa Finance Authority, Healthcare Revenue (Genesis Health System) 5.00 7/1/24 2,635,000 3,048,642 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.00 12/1/19 1,765,000 1,774,178 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.25 12/1/25 1,000,000 1,001,350 Iowa Finance Authority, Midwestern Disaster Area Revenue (Iowa Fertilizer Company Project) 5.88 12/1/27 1,520,000 b 1,540,581 Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) Kentucky - 4.0% Louisville/Jefferson County Metro Government, Health System Revenue (Norton Healthcare, Inc.) 5.75 10/1/42 3,000,000 3,365,880 Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 5,749,260 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 6,275,940 Louisiana - 2.5% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,062,820 New Orleans, Sewerage Service Revenue 5.00 6/1/21 1,000,000 1,118,310 New Orleans, Water Revenue 5.00 12/1/34 2,000,000 2,214,000 New Orleans Aviation Board, General Airport Revenue (North Terminal Project) 5.00 1/1/40 2,175,000 2,324,314 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/35 1,500,000 1,628,160 Maine - .6% Maine Health and Higher Educational Facilities Authority, Revenue (Maine General Medical Center Issue) 7.50 7/1/32 2,000,000 Maryland - .4% Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.00 7/1/32 1,445,000 Massachusetts - 3.3% Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/23 3,000,000 3,482,940 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,457,050 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 1,675,000 1,824,661 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 1,750,000 1,963,605 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) Michigan - 5.2% Great Lakes Water Authority, Water Supply System Second Lien Revenue 5.00 7/1/46 3,000,000 3,223,620 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,849,925 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 1,500,000 1,698,795 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/31 2,500,000 2,782,725 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/37 2,000,000 2,190,320 Michigan Hospital Finance Authority, Revenue (Ascension Health Senior Credit Group) 4.00 11/15/47 3,000,000 3,028,950 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,900,000 2,814,566 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/45 1,000,000 1,086,930 Missouri - .6% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/29 2,000,000 Nebraska - 1.0% Nebraska Public Power District, General Revenue 5.00 1/1/34 1,500,000 1,673,025 Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/37 2,000,000 2,218,520 Nevada - .3% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 1,000,000 New Jersey - 2.6% Essex County Improvement Authority, SWDR (Covanta Project) 5.25 7/1/45 2,500,000 b 2,479,825 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/28 1,000,000 1,022,760 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/29 1,000,000 1,041,360 Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 2.6% (continued) New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 2,100,000 2,161,488 New Jersey Educational Facilities Authority, Revenue (Stockton University Issue) 5.00 7/1/41 1,000,000 1,067,270 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 1.16 1/1/30 2,500,000 g 2,300,000 New Mexico - .5% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 1.27 8/1/19 2,000,000 g New York - 9.9% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/32 1,850,000 2,087,873 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,815,450 New York City, GO 5.00 10/1/36 5,000,000 5,608,700 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,000,000 3,213,570 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 5,000,000 5,567,000 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/31 1,000,000 1,115,050 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 2,500,000 b 2,612,100 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 1,000,000 1,197,020 New York State Dormitory Authority, Toll Highway Senior Revenue 5.00 3/15/35 5,325,000 6,054,578 New York State Energy Research and Development Authority, PCR (Rochester Gas and Electric Corporation Project) (Insured; National Public Finance Guarantee Corp.) 1.32 8/1/32 2,450,000 g 2,229,500 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/26 700,000 730,856 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 2,500,000 2,615,525 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) New York - 9.9% (continued) Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/23 1,500,000 1,742,085 Pennsylvania - 4.1% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,715,000 3,082,964 Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/36 3,500,000 3,740,030 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/42 3,995,000 4,388,108 Philadelphia School District, GO 5.25 9/1/23 4,000,000 4,279,840 Rhode Island - .6% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/40 2,000,000 South Carolina - 1.5% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.13 12/1/43 5,000,000 Tennessee - .7% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,435,000 Texas - 7.4% Clifton Higher Education Finance Corporation, Education Revenue (IDEA Public Schools) (Permanent School Fund Guarantee Program) 5.00 8/15/31 3,825,000 4,396,111 Dallas and Fort Worth, Joint Revenue (Dallas-Fort Worth International Airport) 5.00 11/1/22 2,500,000 2,854,250 Denton, Utility System Revenue 5.00 12/1/27 2,500,000 2,957,025 Love Field Airport Modernization Corporation, General Airport Revenue 5.00 11/1/34 3,500,000 3,842,755 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.00 11/1/22 2,000,000 2,267,780 New Hope Cultural Education Facilities Finance Corporation, Student Housing Revenue (National Campus and Community Development Corporation - College Station Properties LLC - Texas A&M University Project) 5.00 7/1/35 1,500,000 1,580,460 Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) Texas - 7.4% (continued) North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/39 4,000,000 4,443,120 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/43 3,500,000 3,910,270 San Antonio, Water System Revenue 5.00 5/15/36 1,945,000 2,129,736 Utah - 1.0% Utah County, HR (Intermountain Health Care Health Services, Inc.) 4.00 5/15/47 3,750,000 Virginia - .5% Winchester Economic Development Authority, HR (Valley Health System Obligated Group) 5.00 1/1/35 1,560,000 Washington - 2.7% Energy Northwest, Electric Revenue (Columbia Generating Station) 5.00 7/1/24 3,040,000 3,631,006 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 3,660,000 4,316,933 Washington, Motor Vehicle Fuel Tax GO (State Road 520 Corridor Program - Toll Revenue) 5.00 6/1/33 2,255,000 2,524,721 West Virginia - 1.5% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/36 5,000,000 Wisconsin - 1.4% Public Finance Authority of Wisconsin, HR (Renown Regional Medical Center Project) 5.00 6/1/40 2,000,000 2,139,920 Wisconsin Health and Educational Facilities Authority, Revenue (Ascension Senior Credit Group) 4.00 11/15/46 1,000,000 986,230 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 2,200,000 2,383,106 Total Investments (cost $363,475,255) % Cash and Receivables (Net) % Net Assets % a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2017, these securities were valued at $10,982,214 or 2.88% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by STATEMENT OF INVESTMENTS (Unaudited) (continued) U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Non-income producing—security in default. f The fund held Level 3 securities at January 31, 2017, these securities were valued at $85,976 or .02% of net assets. g Variable rate security—rate shown is the interest rate in effect at period end. STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Opportunity Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † 378,107,556 85,976 † See Statement of Investments for additional detailed categorizations. At January 31, 2017, there were no transfers between levels of the fair value hierarchy. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine the fair value: Municipal Bonds ($) Balance as of 4/30/2016 64,498 Purchases Sales Realized gain (loss) Change in unrealized appreciation (depreciation) 21,478 Transfers into Level 3 Transfers out of Level 3 Balance as of 1/31/2017 85,976 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 1/31/2017 21,478 NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At January 31, 2017, accumulated net unrealized appreciation on investments was $14,718,277, consisting of $19,996,809 gross unrealized appreciation and $5,278,532 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Opportunity Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 By: /s/ James Windels James Windels Treasurer Date: March 14, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
